DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2019 is being considered by the examiner. Regarding the foreign documents cited on the IDS, only the English portions thereof provided by Applicant are being considered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed applications 16/127,837, 14/992,663, 14/210,163 and 61/782,320 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 6 and 23 of this application. Consequently, claims 6 and 23 will not be entitled to priority to the above-identified earlier applications.
Claim Objections
Claim 8 is objected to because it is missing a period at the end of the claim. 
In addition, the limitation “of the” in claims 9 and 10 should be deleted. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
8 and 16-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is indefinite because it is unclear how two objects can be equally spaced apart from one another. Because two objects are spaced apart by a single distance, it is unclear to what “equally spaced apart” refers. To obviate the rejection, the limitation “equally spaced apart from one another about the inner surface of the upper portion” should be changed to “symmetrically spaced apart from one another about an inner perimeter of the upper portion”. 
Claim 16 is indefinite because there is no antecedent basis for the limitation “the generally cylindrical upper portion”. While the upper portion comprises a cylindrical portion according to claim 16, the claim does not previously specify that the entire upper portion is “generally cylindrical”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 11, 12, 13, 15-17, 19, 20, 21, 23, 27-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossa et al. (EP 0488 769 A2).
With respect to claims 1 and 16, Mossa et al. disclose a receptacle comprising (see Figs. 29 and 30): 
an upper portion having a cylindrical portion and an open end with a radially-projecting lip circumscribing the open end (see Fig. 30); 
a lower portion depending from the upper portion, wherein the lower portion is tapered and has a closed bottom end; 
a radially-extending annular ring 384 on an outer surface of the receptacle; and
one or more longitudinally oriented grooves 392 formed on an inner surface of the upper portion (see Fig. 30).  

With respect to claims 4 and 21, the annular ring is disposed at a transition between the upper portion and the lower portion (see Fig. 1).  
With respect to claims 6 and 23, the annular ring 384 has a sloped bottom surface (see Fig. 30).  
With respect to claim 7, the receptacle further comprises one or more longitudinally oriented grooves 392 formed in an inner surface of the upper portion, as discussed above. 
With respect to claim 11, each longitudinally oriented groove begins at an inner surface of the lip and extends into an inner surface of the cylindrical portion (see Fig. 30).
With respect to claims 12 and 28, the receptacle is a unitary plastic structure (see Fig. 29 and lines 12-21, pg. 20).  
With respect to claims 13 and 29, the closed bottom end is rounded (see Fig. 29).  
With respect to claims 15 and 31, the lip is configured for inter-locking engagement with a mated cap 364 inserted into the open end of the upper portion (see Fig. 21B).
With respect to claim 17, the receptacle further comprises a radially-projecting lip circumscribing the open end, as discussed above. 
With respect to claim 20, the receptacle comprises a flange (ring 384) extending laterally from an outer surface of the receptacle (see Fig. 29). 
With respect to claim 27, the receptacle further comprises a radially-projecting lip circumscribing the open end, as discussed above. Moreover, the longitudinally oriented groove begins at an inner surface of the lip and extends into an inner surface of the cylindrical portion (see Fig. 30).   
With respect to claim 31, the lip is configured for inter-locking engagement with a mated cap 364 inserted into the open end of the upper portion (see Fig. 21B).

Claims 1, 4, 5, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima et al. (US 2005/0123457 A1).
With respect to claim 1, Tajima et al. disclose a receptacle 2a comprising (see Fig. 1): 

a lower portion depending from the upper portion, wherein the lower portion is tapered and has a closed bottom end; and 
a radially-extending annular ring (ring underneath groove 261a) on an outer surface of the receptacle 2a.  
With respect to claim 4, the annular ring is disposed at a transition between the upper portion and the lower portion (see Fig. 1).  
With respect to claim 5, the annular ring has a flat bottom surface (see Fig. 1).  
With respect to claim 12, the receptacle 1 is a unitary plastic structure (see Fig. 1 and [0035]).  
With respect to claim 14, the closed bottom end is flat (see Fig. 1).  
With respect to claim 15, the lip is configured for inter-locking engagement with any structure having a shape and dimensions that can inter-lock therewith, including a mated cap 3a inserted into the open end of the upper portion (see Fig. 4).  

Claims 16, 17, 20, 24, 25, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nugent et al. (US 4,967,763).
With respect to claim 16, Nugent et al. disclose a receptacle 21 comprising (see Figs. 6, 6a and 6b): 
an upper portion having a cylindrical portion and an open end (top); 
a tapered lower portion 23 depending from the generally cylindrical upper portion, wherein the tapered lower portion has a closed bottom end; and 
one or more longitudinally oriented grooves 30a formed on an inner surface of the upper portion (see Fig. 6a and lines 25-30, col. 4).  
With respect to claim 17, the receptacle further comprises a radially-projecting lip 28 circumscribing the open end (see Fig. 6).  
With respect to claim 20, the receptacle further comprises a flange 28 extending laterally from an outer surface of the receptacle (see Fig. 6).  

With respect to claim 28, the receptacle is a unitary plastic structure (see abstract and Fig. 6).  
With respect to claim 29, the closed bottom end is rounded (see Fig. 6).  
With respect to claim 31, the lip 28 is configured for inter-locking engagement with a mated cap 31 inserted into the open end of the upper portion (see Fig. 6).

Claims 16, 17, 19, 27, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathus et al. (US 6,890,488 B2).
With respect to claim 16, Mathus et al. disclose a receptacle 12 comprising (see Fig. 1): 
an upper portion having a cylindrical portion and an open end 14; 
a lower portion depending from the upper portion, wherein the lower portion is tapered and has a closed bottom end; and 
a longitudinally oriented groove (top groove 16) formed on an inner surface of the upper portion.
With respect to claims 17 and 27, the receptacle further comprises a radially-projecting lip circumscribing the open end (see Fig. 1). Moreover, the longitudinally oriented groove (top groove 16) begins at an inner surface of the lip and extends into an inner surface of the cylindrical portion (see Fig. 1).   
With respect to claim 19, an inner surface of the lip tapers inwardly from the open end 14 of the upper portion to the cylindrical portion (see Fig. 1).  
With respect to claim 30, the closed bottom end is flat (see Fig. 1).  
With respect to claim 31, the lip is configured for inter-locking engagement with a mated cap 24 inserted into the open end of the upper portion (see Fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mossa et al. in view of Weichselbaum (US 3,005,564).
With respect to claim 18, the lip of the Mossa et al. receptacle does not comprise the claimed taper. However, given that the lip is intended to engage a cap (see Fig. 21B), depending on the shape/type of cap to be used with the receptacle, it would have been obvious to one of ordinary skill in the art to provide the lip with any conventional shape suitable for engaging a cap. For example, Weichselbaum discloses a receptacle/cap combination in which the cap A engages a tapered surface of a lip of the receptacle B (see Fig. 7). In light of the disclosure of Weichselbaum, it would have been obvious to one of ordinary skill in the art to provide the lip of the Mossa et al. receptacle with the claimed shape. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mossa et al. in view of Furusato et al. (US 2008/0268529 A1).
With respect to claim 22, the annular ring of the Mossa et al. receptacle comprises a sloped bottom surface (see Fig. 30), not a flat bottom surface as recited in the claim. However, it would have been obvious to one of ordinary skill in the art to provide the bottom of the annular ring with a flat surface instead of a sloped surface to ensure that the receptacle is nested at a consistent height within a thermal block regardless of the size of an opening of the thermal block configured to accommodate the receptacle. For example, Furusato et al. disclose a receptacle comprising an annular flange 25 configured .   

Claims 1-4, 6, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Handique et al. (US 8,216,530 B2) in view of Mossa et al.
With respect to claim 1, Handique et al. disclose a receptacle comprising (see Fig. 2A): 
an upper portion having a cylindrical portion (see Fig. 2B) and an open end with a radially-projecting lip circumscribing the open end; and
a lower portion depending from the upper portion, wherein the lower portion is tapered and has a closed bottom end.  
The Handique et al. receptacle differs from the claimed invention in that the Handique et al. receptacle does not comprise a radially-extending annular ring on an outer surface of the receptacle. 
However, given that the receptacle is intended to be used to conduct PCR (see line 1, col. 3), it would have been obvious to one of ordinary skill in the art to provide the outer surface of the receptacle with a radially-extending annular ring 384 as taught by Mossa et al. so that the receptacle can be placed into and out of a PCR thermal block with ease (see Figs. 15, 29 and 30 of Mossa et al.; see also lines 52-55, pg. 27 of Mossa et al. disclosing the purpose of the ring 384).   
With respect to claim 2, an outer surface of the lip of the Handique et al. receptacle tapers inwardly from an outermost part of the lip toward the open end of the upper portion (see Fig. 2A).  
With respect to claim 3, an inner surface of the lip tapers inwardly from the open end of the upper portion to the cylindrical portion (see Fig. 2A).  
With respect to claim 4, if the Handique et al. receptacle is modified pursuant to the teachings of Mossa et al., the annular ring would be disposed at a transition between the upper portion and the lower portion (see Figs. 29 and 30 of Mossa et al. regarding the location of the ring relative to the receptacle).
With respect to claim 6, the annular ring would have a sloped bottom surface (see Figs. 29 and 30 of Mossa et al.).

With respect to claim 13, the closed bottom end is rounded (see Fig. 2A).  
With respect to claim 15, the lip is configured for inter-locking engagement with any structure having a shape and dimensions that can inter-lock therewith, including a mated cap inserted into the open end of the upper portion.  
Because the claimed invention does not comprise the mated cap, prior art need not disclose the cap or the claimed inter-locking engagement to anticipate the claim.  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nugent et al. 
With respect to claim 25, the one or more longitudinally oriented grooves comprises three longitudinally oriented elongate features 30a equally spaced apart from one another about the inner surface of the upper portion (see Fig. 6b). While one of the features 30a is a rib instead of a groove, given that the ribs and grooves are interchangeable features (see lines 25-30, col. 4), it would have been obvious to one of ordinary skill in the art to provide the receptacle with grooves exclusively. 
With respect to claim 26, while Nugent et al. do not disclose four grooves, it would have been obvious to one of ordinary skill in the art to provide the receptacle with any reasonable number of grooves (e.g. four grooves) to enable the desired blood flow, platelet stability and/or clotting resistance inside the receptacle (see abstract and lines 7-11, col. 1 disclosing the purpose of the grooves).   
Allowable Subject Matter
Claims 8-10 would be allowable if they are rewritten to overcome the applicable objections and 35 U.S.C. 112 rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A receptacle comprising the features recited in independent claim 1 is well-known in the art, as evidenced by the plethora of prior art documents cited above. However, none of the documents disclose or render obvious the subject matter recited in claims 8-10.
Conclusion
The following document is made of record due to its relevance but not relied upon:
1) Bienhaus et al. (US 5,846,489) disclose a receptacle 1 comprising (see Fig. 1): 
an upper portion having a cylindrical portion (see claim 12 disclosing that a cap 5 for the receptacle 1 is cylindrical, meaning that the receptacle 1 must also be cylindrical) and an open end with a radially-projecting lip circumscribing the open end; 
a lower portion depending from the upper portion, wherein the lower portion is tapered and has a closed bottom end; and 
a radially-extending annular ring 102 on an outer surface of the receptacle 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.